DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the limitation “a cutting unit configured to cut the metal foil from the cut as a starting point” in the last line of claim 5, it appears that this is a function of the peeling jig having holes (A3) rotating about an axis (R1) for breaking the metal foil.  See Specification, page 7, para. [0027], and Fig. 2B. It is not an additional cutting unit to the cutting blade 30.  The Applicant may provide a “wherein” expression to describe the function of the peeling jig to overcome this rejection and the 35 USC 102 rejection.
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers

 Claim 3 is are rejected under 35 U.S.C. 112, fourth paragraph, as failing to specify further limitation of the subject matter claim.
Claims 1 and 2 which claim 3 depends on set forth a method for stripping a cable.  Claim 3 further limits the cable instead of the stripping steps or the structure of the device for stripping the cable. The shielding braid should be added to the preamble of claim 1 where the structure of the electric wire is defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirsch (3,171,306).
Regarding claim 1, Mirsch teaches a method for stripping a metal foil of a shielded electric wire 52, the shielded electric wire including: a wire core, a shielding metal foil 54 configured to surround an outer periphery of the wire core, and a sheath configured to surround an outer periphery of the metal foil, in which the sheath in a predetermined length range is removed from a distal end of the shielded electric wire, and the metal foil exposed to the outside is stripped from the wire core, the method comprising: 
a step of inserting, into an electric wire insertion hole of a peeling jig 36, a portion at the distal end of the shielded electric wire where the metal foil is exposed in a state where a predetermined gap is left between a one-end-surface of the peeling jig on an inlet side of the electric wire insertion hole and a distal end of the sheath; 
a step of blowing air into the electric wire insertion hole from an opening on an other-end-surface side 34 of the peeling jig toward the distal end of the shielded electric wire, thereby causing the metal foil at the distal end of the shielded electric wire to expand 54 while being separated from the wire core; 
a step of forming a cut 20 from a side in the metal foil exposed to the outside in the predetermined gap between the one-end-surface of the peeling jig and the distal end of the sheath and expanded by blowing the air; and 
a step of cutting the metal foil from the cut as a starting point.
See Fig. 1.
Regarding claim 2, an insertion jig 10 is best seen in Fig. 1.  The metal foil is cut at 20 between end 40 of the peeling jig and an end surface of the insertion jig.
Regarding claim 3, Mirsch teaches a braided shield sheath in col. 1, lines 10-15.
Regarding claim 5, Mirsch teaches a device for stripping a metal foil of a shielded electric wire, the shielded electric wire including: a wire core; a shielding metal foil configured to surround an outer periphery of the wire core; a shielding braid configured to surround an outer periphery of the metal foil; and a sheath configured to surround an outer periphery of the braid, in which the sheath in a predetermined length range is removed from a distal end of the shielded electric wire, a folded portion of the braid is covered from a distal end of the sheath to a proximal end side, and the metal foil exposed to the outside is stripped from the wire core, the device comprising: 
a peeling jig 36 having an electric wire insertion hole into which the portion at the distal end of the shielded electric wire where the metal foil is exposed is inserted from an opening on a one-end-surface side; 
an insertion jig 10 which is disposed in front of the peeling jig in a wire insertion direction with a predetermined gap between a one-end-surface of the peeling jig and an end surface of the insertion jig on a peeling jig side, in which a concave surface configured to perform positioning of the shielded electric wire in the insertion direction is formed on a surface on the front side in the insertion direction, and a center hole configured for insertion of the portion at the distal end of the shielded electric wire where the metal foil is exposed is formed in a central portion of the concave surface;
 an air blowing unit 24 configured to blow air into the electric wire insertion hole from an opening on an other-end-surface side of the peeling jig toward the distal end of the shielded electric wire inserted into the electric wire insertion hole, thereby causing the metal foil at the distal end of the shielded electric wire to expand while being separated from the wire core; 
a cutter 20 in which a cut is formed in the metal foil exposed to the outside in the predetermined gap between the one-end-surface of the peeling jig and the end surface of the insertion jig on the peeling jig side and expanded by blowing the air from a side; and 
a cutting unit (16, 40) configured to cut the metal foil from the cut as a starting point.
See Fig. 1.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Electrical wire stripping devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724